Order entered May 4, 2015




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-14-01381-CR

                           WILLIAM SEDRIC AUTREY, Appellant

                                                  V.

                               THE STATE OF TEXAS, Appellee

                       On Appeal from the 296th Judicial District Court
                                    Collin County, Texas
                            Trial Court Cause No. 429-81194-10

                                             ORDER
        On February 18, 2015, this Court ordered court reporter Jan Dugger to file the reporter’s

record by April 17, 2015. To date, Ms. Dugger has neither filed the record nor communicated

with the Court regarding the status of the record. The appeal cannot proceed until the reporter’s

record is filed.

        Accordingly, we ORDER Jan Dugger, official court reporter of the 296th Judicial

District Court, to file the complete reporter’s record, including all exhibits admitted into

evidence, by 4:00 p.m. on MONDAY, MAY 18, 2015. No further extensions will be granted.

If we do not receive the complete record by the date and time specified, the Court will order that

Jan Dugger not sit as a court reporter until she has filed the record in this appeal.
       We DIRECT the Clerk to send copies of this order to the Honorable John Roach, Jr.,

Presiding Judge, 296th Judicial District Court; Jan Dugger, official court reporter, 296th Judicial

District Court; and to counsel for all parties.


                                                     /s/    LANA MYERS
                                                            JUSTICE